Citation Nr: 0009741	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
nervous stomach, ulcer disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of poliomyelitis, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1944.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran is not anemic or malnourished, but he has 
chronic diarrhea associated with his status post vagotomy and 
pyloroplasty.

3.  The RO denied his claim of entitlement to service 
connection for residuals of poliomyelitis, right leg in May 
1945.  The veteran was notified of the denial and of his 
appellate rights.

4.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
nervous stomach, ulcer disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.7, 4.114, Diagnostic Code 7308 (1999).

2.  The evidence received since the RO's May 1945 denial is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for poliomyelitis, 
right leg have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating

The veteran has claimed that his nervous stomach has worsened 
in severity over the course of the last few years.  He and 
his wife testified during a November 1997 RO hearing that the 
veteran has been having chronic diarrhea problems since an 
operation on his stomach in January 1966.  He said his 
stomach symptoms began during his period of active service in 
World War II.  

The Board recognizes the veteran's contentions; however, the 
preliminary issue is whether he has submitted a well-grounded 
claim, and if so, whether the VA has properly assisted him in 
the development of the claim.  Considering the veteran's 
contentions, the Board finds his claims plausible and capable 
of substantiation and therefore well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In accordance with 38 C.F.R. 
§§ 4.1, 4.2 (1999) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
the veteran's service-connected disability.  The Board is 
also satisfied that the RO has developed all relevant 
evidence necessary for an equitable disposition of this 
appeal.  Therefore, no further assistance to the veteran is 
required. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established for psychoneurosis, 
gastric neurosis in February 1945.  The veteran's disorder 
has since been reclassified as nervous stomach, ulcer 
disorder and an evaluation of 40 percent is currently in 
effect under Diagnostic Code (DC) 7308.  Under DC 7308, a 40 
percent evaluation is warranted for postgastrectomy 
syndromes, moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent 
evaluation is warranted for postgastrectomy syndromes, 
severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

According to an October 1968 letter from Stephen J. 
Wierzbinski, M.D., the veteran had been having problems with 
diarrhea since a vagotomy and pyloroplasty in January 1966.  
The operation was performed for a service-connected duodenal 
ulcer and by October 1968, the veteran was missing about two 
days of work per month because of diarrhea.  Dr. Wierzbinski 
noted that the veteran was studied with X-rays and other 
laboratory tests in October 1967 to find out if there were 
other reasons for his diarrhea, but they were all returned as 
normal.  Thus, Dr. Weirzbinski believed that the diarrhea was 
secondary to the veteran's stomach ulcer.

More recently, an upper G.I. (gastrointestinal) study was 
performed on the veteran in June 1995.  The report from FHP 
Healthcare shows that a barium meal was seen to flow freely 
throughout the esophagus, revealing a ring complex about the 
lower esophagus with a sliding hiatal hernia.  The examiner 
noted gastroesophageal reflux with a fluoroscopy.  The 
stomach was somewhat transverse in position, and it was 
freely mobile with a demonstrated active peristalsis 
throughout.  No filling defects or ulcer craters were 
identified within the stomach.  The duodenal bulb was 
deformed consistent with the known previous pyloroplasty 
associated with the vagotomy.  No evidence of a duodenal 
ulcer was seen and the remainder of the duodenum was not 
remarkable.  As a result of the study, the examiner diagnosed 
a ring complex about the lower esophagus with a sliding 
hiatal hernia; gastroesophageal reflux, without evidence of 
peptic esophagitis; a deformed duodenal bulb, consistent with 
the previous pyloroplasty; and rapid transit of the barium 
through the small bowel and colon in an otherwise negative 
small bowel study.

According to an X-ray taken in October 1995, the veteran had 
one loop of the small bowel seen in the right mid-abdomen 
without evidence of air-fluid levels.  Some air was seen in 
the left colon.  The examiner diagnosed newly dilated loop of 
the right mid-abdomen having a nonspecific appearance and no 
air-fluid levels, and he noted that there was no evidence of 
free air.

Outpatient treatment records between April 1996 and August 
1996 collectively show that the veteran had moderate symptoms 
that he had managed to control through the use of a modified 
diet.  According to the progress notes, the veteran had 
"relatively controlled" his dumping syndrome until the 
prior fall season by not eating food in the morning.  He 
stated that he became dehydrated and often used the restroom 
immediately after eating.  According to a progress note of 
July 1996, his dumping syndrome had improved slightly through 
the use of a "non-dumping diet (six small meals per day)."  
Another progress note of July 1996 reflects that his symptoms 
had reduced in response to smaller feedings and taking fluids 
between meals.  He was taking medications as directed by his 
medical doctors to reduce his acid output.

An October 1996 letter from Rhonda Luster, M.D., shows that 
the veteran had difficulty with GERD and a hiatal hernia.  
The letter reflects that the veteran underwent a vagotomy and 
pyloroplasty and he continued to have recurrent abdominal 
complaints, such as gastritis and diarrhea, and crampy 
abdominal pain which was most likely due to his diverticular 
disease and dumping syndrome.  Dr. Luster stated that the 
veteran was followed by a gastroenterologist who had given 
him prilosec with fairly good results.

A VA examiner in September 1997 reported that the veteran had 
complained of dumping syndrome on an almost daily basis since 
his vagotomy and pyloroplasty.  The veteran followed the 
dietitian's advice to take small meals, but he continued to 
have unpredictable dumping syndrome, and he took Maalox extra 
strength to combat his symptoms.  The veteran's weight at 
that time was 156 pounds and the examiner indicated that 
there was no anemia or malnourishment.  The examiner also 
indicated that the veteran did not have nausea and he 
complained of occasional diarrhea (dumping syndrome).  The 
examiner diagnosed "vagotomy and pyloroplasty (1964) with 
occasional dumping syndrome."  He also attached an addendum 
to the examination report reflecting that the veteran had 
deformity at the pyloroduodenal level secondary to the 
previous pyloroplasty; otherwise, it was normal air and 
barium upper G.I. series and small bowel follow-through.

The veteran underwent an upper endoscopy with esophageal 
dilation in November 1997.  The examiner diagnosed mild 
esophageal stricture dilated, hiatal hernia, and status post 
pyloroplasty with bile reflux gastritis.  The veteran was 
told to chew his food well and return to the G.I. Service at 
the first sign of dysphagia.

Considering the pertinent medical evidence of record, the 
Board concludes that the criteria for a rating in excess of 
40 percent for nervous stomach, ulcer disorder have not been 
met.  Apparently there was a deterioration of the veteran's 
symptoms in the fall of 1996.  Nevertheless, the September 
1997 examination report, which is more recent, shows that the 
veteran was not anemic or malnourished at that time.  
Moreover, the veteran's weight has appeared to be relatively 
steady in the past few years.  The veteran testified at his 
November 1997 RO hearing that he has nausea and diarrhea 
following his meals, but he has not shown that he has anemia 
or weight loss associated with his postoperative stomach 
disorder.  Anemia and weight loss are a crucial part of the 
higher evaluation under DC 7308.  Although the Board concedes 
that the veteran has a circulatory problem with nausea after 
his meals, the symptoms for the higher evaluation have not 
been shown to exist; rather, the September 1997 report shows 
that he does not have weight loss with malnutrition and 
anemia.  

Moreover, no other medical evidence shows that he has these 
symptoms.  The veteran has not presented competent medical 
evidence that he has hypoglycemic symptoms, which are another 
requirement for the higher evaluation.  Outpatient treatment 
records show that the veteran has been having some success 
controlling his diarrhea and other symptoms by eating smaller 
meals and using proper medication and extra strength Maalox.  
In summary, all of these factors led in part to the 
conclusion that a rating in excess of 40 percent for nervous 
stomach, ulcer disorder is not warranted.  The Board 
considered the application of the benefit-of-the-doubt rule, 
but as the evidence is not in relative equipoise, that rule 
will not be applied in the present case.  See 38 C.F.R. 
§ 4.7.

New and material evidence

The next issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for residuals of 
poliomyelitis, right leg.  The veteran contends that he had 
polio in his childhood and active service during World War II 
aggravated the condition.  The veteran requested in his March 
1997 Notice of Disagreement that the VA produce the letter 
that denied his claim of service connection in May 1945.  The 
Board has reviewed the record and the letter dated in May 
1945 is, in fact, associated with the claims file.  The 
letter informed the veteran that his claim of service 
connection for residuals of poliomyelitis, right leg was 
denied and that he had the privilege of entering an appeal to 
the Board, but the veteran never initiated an appeal of that 
decision.  As such, the May 1945 decision is final.  
38 U.S.C.A. §§ 5108 (West 1991), 7105; 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Almost all of the medical evidence since the original denial 
pertains to the veteran's gastrointestinal problems, rather 
than his residuals of polio from his youth.  The Board has 
reviewed the pertinent evidence since the May 1945 denial, 
and the evidence relevant to the poliomyelitis claim includes 
a September 1969 examination report, a February 1971 letter 
from the veteran's wife to her congressman, a May 1971 
examination report, a November 1994 statement of informed 
consent from FHP Healthcare, medical reports from FHP 
Healthcare, a November 1997 RO hearing transcript, radiologic 
reports from October 1996, and a hospital discharge report of 
March 1997.

In September 1969, the veteran underwent a VA compensation 
and pension examination, which showed that he had no tremors, 
abnormal movements, or abnormal reflexes.  His coordination 
was good, and his cranial nerve function was intact.  The 
deep tendon reflexes were equal bilaterally.  The middle 
third of the right thigh was somewhat smaller than on the 
left side, and there was slight weakness of the right lower 
extremity.

The veteran's wife wrote to her congressman in February 1971.  
She informed her member of Congress that her husband had 
contracted polio during his youth, but he was drafted into 
service for World War II despite the malady and the fact that 
he still wore corrective shoes.  When the military sent him 
to Texas with the combat engineers, she reported that his 
problems began because of the hard training regimen.

A May 1971 examination report reveals that the veteran was 
again diagnosed with residuals, old poliomyelitis, right 
lower extremity.  The neurological portion of the report 
exactly duplicates the medical report of September 1969.

A November 1994 statement of informed consent, signed by the 
veteran, reflects that the veteran had post-polio syndrome.  
Medical records from FHP Healthcare also show that he had a 
history of post-polio syndrome, but there is no further 
reference in these records regarding the veteran's residuals 
of his childhood malady.

The veteran testified at an RO hearing in November 1997 that 
he contracted polio during his youth and that he could not 
finish Officer Candidate School because the training was too 
vigorous.  After one forced march with heavy equipment in 
particular, the veteran had to go to the hospital, and he was 
transferred to Fort Sam Houston, Texas.  Eventually he was 
weighed at 104 pounds, and the military separated him from 
service.

A radiological report of October 1996 revealed that there was 
demonstrated slight degenerative changes of the right hip 
with some slight osteophytosis of the head of the femur and 
minimal osteophytosis of the roof of the acetabulum 
bilaterally.  The hips bilaterally showed about the same 
degree of slight degenerative change, and the examiner noted 
that there may have been radiating pain to the right side 
from the lower spine.

The veteran was hospitalized from between March 12, 1997 and 
March 21, 1997.  The hospital staff noted that he had right 
thigh atrophy and a history of polio since his childhood.  He 
received physical therapy of hotpacks for the low back and 
the right hip area.  The veteran reported several times 
during this period of hospitalization that he had a history 
of polio in his childhood.  However, these medical records 
are not probative as to whether the veteran's polio was 
aggravated by his period of active service because they do 
not address the issue.  

The medical evidence, which has been presented since May 
1945, is new because it was not associated with the record at 
the time of the original denial.  It also bears directly on 
the specific matter under consideration because it concerns 
whether service connection should be established for 
residuals of poliomyelitis, right leg.  However, the evidence 
is not so significant that it must be considered to fairly 
decide the merits of the claim.  In this regard, the new 
evidence does not address whether the veteran's residuals of 
poliomyelitis was aggravated by his service.  Although the 
veteran testified in November 1997 that he was separated from 
active service because he was not physically capable of 
serving, he has not presented competent medical evidence 
since May 1945 that his condition was aggravated by service.  
Because the veteran is a layperson with no medical training 
or expertise, his contentions by themselves do not constitute 
competent medical evidence of aggravation of his medical 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Thus, the new evidence, although bearing directly on 
the matter under consideration, is not so substantial that it 
must be considered.  Accordingly, the claim should not be 
reopened on the basis of the new evidence, which shows that 
the veteran has a history of polio, but which is not 
probative as to whether his condition was aggravated by 
active duty.

As the veteran has not submitted new and material evidence to 
reopen his previously denied claim, the benefit sought on 
appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  See Graves v. Brown, 8 Vet.App. 522 (1996).


ORDER

Entitlement to a rating in excess of 40 percent for nervous 
stomach, ulcer disorder is denied.

New and material evidence to reopen the claim having not been 
submitted, service connection for residuals of poliomyelitis, 
right leg is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

